DEED TO SECURE DEBT NOTE

$6,000,000 December 30, 2003

FOR VALUE RECEIVED, GWINNETT PROFESSIONAL CENTER, LTD., a Georgia limited
partnership having its principal place of business at 601A Professional Drive,
Lawrenceville, Georgia 30045 (hereinafter referred to as “Borrower”), promises
to pay to the order of ARCHON FINANCIAL, L.P., a Delaware limited partnership,
at its principal place of business at 600 East Las Colinas Boulevard, Suite 450,
Irving, Texas 75039 (hereinafter referred to as “Lender”), or at such place as
the holder hereof may from tune to time designate in writing, the principal sum
of Six Million and No/100 Dollars ($6,000,000), in lawful money of the United
States of America, with interest thereon to be computed on the unpaid principal
balance from time to time outstanding at the Contract Rate (as hereinafter
defined), and to be paid in installments as provided herein:

1. Payment Terms. Borrower shall pay to Lender a payment of interest only for
the period from and including the first date on which principal is advanced to
Borrower on this Note to and including the last day of that same month, which
amount will be reserved and paid to Lender on the first date on which principal
is advanced to Borrower on this Note. Thereafter, Borrower shall pay to Lender a
constant payment of $35,511.44 (such amount hereinafter the “Monthly Payment”),
commencing on February 1, 2004 and continuing on the first day of each calendar
month thereafter up to and including December 1, 2013. The outstanding principal
balance of this Note, together with all accrued but unpaid interest thereon,
shall be due and payable on January 1, 2014 or upon earlier maturity hereof
whether by acceleration or otherwise (the “Maturity Date”). Each such Monthly
Payment shall be applied to the payment of interest computed at the Contract
Rate (as hereinafter defined), and the balance shall be applied toward the
reduction of the principal sum. The Monthly Payment required hereunder is based
on an assumed amortization schedule of three hundred sixty (360) months (the
“Amortization Period”). Interest on the principal sum of this Note shall be
calculated on the basis of the actual number of days elapsed in the related
interest accrual period over a three-hundred-sixty (360) day year. The first
interest accrual period hereunder shall commence on and Include the date that
principal is advanced hereunder and shall end on and include the last day of
such calendar month, unless principal is advanced on the last day of a month, in
which case the first interest accrual period shall consist of only such last
day. Each interest accrual period thereafter shall commence on the first day of
each calendar month during the term of this Note and shall end on and include
the last day of the calendar month. All amounts due under this Note shall be
payable without setoff, counterclaim or any other deduction whatsoever.

2. Interest. The term “Contract Rate” as used in this Note means a rate of five
and eighty-eight one-hundredths percent (5.88%) per annum.

3. Security. This Note is evidence of that certain loan made by Lender to
Borrower contemporaneously herewith (the “Loan”). This Note is secured by (a) a
Deed to Secure Debt, Assignment of Rents, Security Agreement and Fixture Filing
of even date herewith in the amount of this Note given by Borrower for the use
and benefit of Lender covering the fee estate of Borrower in certain premises as
more particularly described therein (the “Security Deed”), (b) an Assignment of
Leases and Rents of even date herewith executed by Borrower in favor of Lender
(the “Assignment of Leases”), and (c) the other Loan Documents (as hereinafter
defined). The term “Loan Documents” as used in this Note means collectively this
Note, the Security Deed, the Assignment of Leases and any and all other
documents securing, evidencing, or guaranteeing all or any portion of the Loan
or otherwise executed and/or delivered in connection with this Note and the
Loan.

4. Late Charge. If any sum payable under this Note is not paid within five (5)
days of (and including) the date on which it is due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by applicable law in order to defray
a portion of the expenses incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment, and such amount shall be secured by the Loan Documents. If
the day when a payment required under this Note is due is not a Business Day (as
hereinafter defined), then payment shall be due on the first Business Day
thereafter. The term “Business Day” shall mean a day other than (i) a Saturday
or Sunday, or (ii) any day on which banking and savings and loan institutions in
New York are authorized or obligated by law or executive order to be closed.

5. Default and Acceleration. The whole of the principal sum of this Note,
together with all interest accrued and unpaid thereon and all other sums due
under the Loan Documents (all such sums hereinafter collectively referred to as
the “Debt”), or any portion thereof, shall without notice become immediately due
and payable at the option of Lender if any payment required in this Note is not
paid within five (5) days after the date on which it is due or upon the
happening of any other “Event of Default” (as defined In the Security Deed). In
the event that it should become necessary to employ counsel to collect or
enforce the Debt or to protect or foreclose the security therefore or to defend
against any claims asserted by Borrower arising from or related to the Loan
Documents, Borrower also shall pay on demand all such costs incurred by Lender,
including reasonable attorneys’ fees and costs incurred for the services of
counsel whether or not suit be brought.

6. Default Interest. Borrower does hereby agree that upon the occurrence of an
Event of Default (including upon the failure of Borrower to pay the Debt in full
on the Maturity Date), Lender shall be entitled to receive and Borrower shall
pay interest on the entire unpaid principal sum and any other amounts due at a
rate (the “Default Rate”) equal to the lesser of (a) the maximum rate permitted
by applicable law, or (b) five percent (5%) above the Contract Rate. The Default
Rate shall be computed from the occurrence of the Event of Default until the
date Borrower cures the Event of Default and such cure is accepted by Lender.
This charge shall be added to the Debt and shall be secured by the Security
Deed. This paragraph, however, shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default.

7. Defeasance. The principal balance of this Note may not be prepaid in whole or
in part (except with respect to the application of Involuntary Payments (as
defined below)) prior to the Maturity Date; provided, however, Borrower shall
have the right and option to release the “Property” (as defined in the Security
Deed) from the lien of the Security Deed in accordance with the terms and
provisions set forth in the Security Deed (“Defeasance”). Notwithstanding the
foregoing sentence, Borrower shall have the privilege to prepay the entire
amount of the outstanding Debt on the first (1st) day of any of the three
(3) calendar months preceding the month in which the scheduled Maturity Date
occurs without Defeasance or the payment of the Yield Maintenance Premium (as
defined in the Security Deed) or any other premium or penalty. Notwithstanding
the foregoing, if prior to the scheduled Maturity Date and during the existence
of any Event of Default, Borrower shall tender payment (and such tender is made
on any day other than on the first (1st) day of any of the three (3) calendar
months preceding the month in which the scheduled Maturity Date occurs) of an
amount sufficient to satisfy the Debt at any time prior to a sale of the
Property either through foreclosure or the exercise of the other remedies
available to Lender under the Security Deed, such tender by Borrower shall be
deemed to be voluntary and Borrower shall pay, in addition to the Debt, the
greater of (a) the yield Maintenance Premium, if any, that would be payable in
connection with a Defeasance, or (b) three percent (3%) of the unpaid principal
balance of this Note. In addition to the foregoing, Borrower shall not be
required to pay any fee or consideration if, in accordance with the terms and
conditions of the Security Deed. Lender receives (i) insurance proceeds or other
payments as a result of fire or other casualties. or (ii) awards or other
payments made in any condemnation or eminent domain proceedings (collectively,
“Involuntary Prepayments”), and such Involuntary Prepayments are applied by
Lender toward reduction of the Debt; provided, however, if an Event of Default,
or an event with notice and/or the passage of time would constitute an Event of
Default, exists, then the Borrower shall pay to the Lender an additional amount
equal to the greater of (A) the Yield Maintenance Premium, if any, that would be
required if such Involuntary Prepayment had been Defeased, or (B) three percent
(3%) of the Involuntary Prepayment. In the event that any such Involuntary
Prepayments are applied to the outstanding principal balance due under this
Note, Lender shall, upon written notice to Borrower, recalculate the Monthly
Payment subsequently due hereunder based on (i) the principal balance
outstanding after application of any such Involuntary Prepayment, (ii) the
Remaining Amortization Period (hereinafter defined), and (iii) the Contract
Rate. As used herein, “Remaining Amortization Period” shall mean the
Amortization Period less the number of calendar months for which a Monthly
Payment was made hereunder on or prior to the date of the Involuntary
Prepayment.

8. Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that United States federal
law permits Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this paragraph shall control
every other covenant and agreement in this Note and the other Loan Documents. If
the applicable law (state or federal) is ever judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Debt, or if Lender’s exercise of the option to accelerate the
Maturity Date, or if any prepayment or the exercise of any Defeasance by
Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Lender’s express intent that all excess
amounts theretofore collected by Lender shall be credited on the principal
balance of this Note and all other Debt and the provisions of this Note and the
other Loan Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Debt until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

9. No Oral Change; Successors and Assigns; Liability. This Note may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought. Whenever used, the singular number shall include the plural, the plural
the singular, and the words “Lender” and “Borrower” shall include their
respective successors, assigns, heirs, executors and administrators. If Borrower
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

10. Waivers. Except as specifically provided in the Loan Documents, Borrower and
any endorsers, sureties or guarantors hereof jointly and severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note and the bringing
of suit and diligence in taking any action to collect any sums owing hereunder
or in proceeding against any of the rights and collateral securing payment
hereof. Borrower and any surety, endorser or guarantor hereof agree (i) that the
time for any payments hereunder may be extended from time to time without notice
and consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note,
(iv) to any and all renewals, waivers or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and/or
(v) that additional borrowers, endorsers, guarantors or sureties may become
parties hereto all without notice to them and without in any manner affecting
their liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement. Failure
of Lender to exercise any of the options granted herein to Lender upon the
happening of one or more of the events giving rise to such options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect to the same or any other event. The acceptance by
Lender of any payment hereunder that is less than payment in full of all amounts
due and payable at the time of such payment shall not constitute a waiver of the
right to exercise any of the options granted herein to Lender at that time or at
any subsequent time or nullify any prior exercise of any such option without the
express written acknowledgment of the Lender.

11. Authority. Borrower (and the undersigned representative of Borrower, if any)
represents that Borrower has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note, the Security Deed and
the other Loan Documents and that this Note, the Security Deed and the other
Loan Documents constitute valid and binding obligations of Borrower.

12. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Security
Deed directed to the parties at their respective addresses as provided therein.

13. Exculpation. Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in this Note, the Security Deed or in any of the other Loan Documents
by any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interests under this Note, the Security
Deed and the other Loan Documents, or in the Property, the Rents (as defined in
the Security Deed), or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender. By accepting this Note, the Security Deed
and the other Loan Documents, Lender agrees that it shall not except as
otherwise herein provided. sue for, seek or demand any deficiency judgment
against Borrower in any such action or proceeding under or by reason of or under
or in connection with this Note, the Security Deed or the other Loan Documents.
The provisions of this paragraph shall not, however, (a) constitute a waiver,
release or Impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Deed;
(c) affect the validity or enforceability of any guaranty or indemnity made in
connection with the Loan or any of the rights and remedies of the Lender
thereunder; (d) Impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment of Leases; or
(f) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of, but
only to the extent of; any loss, damage, cost, expense, liability, claim or
other obligation Incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:

(i) fraud, maternal misrepresentation, gross negligence or willful misconduct by
Borrower or any of its partners (as partners), officers, principals, members,
any guarantor or any other person authorized to make statements or
representations, or act, on behalf of Borrower in connection with the Loan;

(ii) physical waste committed on the Property; damage to the Property as a
result of the intentional misconduct or gross negligence of Borrower or its
Governing Entity (as defined in the Security Deed), or any agent or employee of
any such persons acting w t h the scope of the agency or employment; or the
removal of any portion of the Properly in violation of the terms of the Loan
Documents following an Event of Default;

(iii) subject to any right to contest such matters, as provided in the Security
Deed, failure to pay any valid taxes (except to the extent, but only the extent,
the entire amount of the unpaid taxes had been paid by Borrower to Lender
pursuant to Paragraph 5 of the Security Deed), assessments, mechanic’s liens,
material men’s liens or other liens which could create liens on any portion of
the Property which would be superior to the lien or security title of the
Security Deed or the other Loan Documents, to the full extent of the amount
claimed by any such lien clamant;

(iv) a1l legal costs and expenses (including attorneys’ fees) reasonably
incurred by Lender in connection with ligation or other legal proceedings
involving the collection or enforcement of the Loan or preservation of Lender’s
rights under the Loan Documents, including any costs incurred y Lender arising
from or relating to the filing of a petition under the U.S. Bankruptcy Code by
or against Borrower, other than those customarily incurred by a Lender in
realizing upon its lien in an uncontested foreclosure sale after an undisputed
default;

(v) the breach of any representation, warranty, covenant or indemnification
provision in that certain Environmental and Hazardous Substance Indemnification
Agreement of even date herewith given by Borrower to Lender or in the Security
Deed concerning environmental laws, hazardous substances or asbestos;

(vi) the misapplication or conversion by Borrower of (A) any Insurance proceeds
paid by reason of any loss, damage or destruction to the Property, (B) any
awards or other amounts received in connection with the condemnation of all or a
portion of the Property, or (C) any Rents following an Event of Default;

(vii) any security deposits or other refundable deposits collected with respect
to the Property which are not delivered to Lender upon a sale or foreclosure of
the Property or other action in lieu thereof, except to the extent any such
security deposits were applied in accordance with the terms and conditions of
any of the Leases (as defined in the Security Deed) prior to the occurrence of
the Event of Default that gave rise to such sale or foreclosure or action in
Lieu thereof;

(viii) failure to maintain any Policies required under Paragraph 2 of the
Security Deed, or to pay or provide the amount of any insurance deductible, to
the extent of the applicable deductible, following a Casualty (as defined in the
Security Deed) or other Insured event; or

(ix) any breach of the representations, covenants and agreements of Section l(i)
of the Security Deed.

Notwithstanding anything to the contrary In this Note or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section5 06(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt secured by
the Security Deed or to require that all collateral shall continue to secure all
of the Debt owing to Lender in accordance with the Loan Documents, and (B) the
Debt shall be fully recourse to Borrower in the event that: (i) Borrower fails
to pay the first full monthly payment of principal and interest under this Note
when due; (ii) the Property or any part thereof becomes an asset in a voluntary
bankruptcy or insolvency proceeding under the U.S. Bankruptcy Code;
(iii) Borrower falls to provide any of the financial information required
pursuant to Paragraph 17 of the Security Deed within thirty( 30) days after the
date upon which such financial information is due and Lender has given at least
fifteen (15) days prior written notice to Borrower of such failure by Borrower
to provide such information, provided that if such failure to provide such
financial information is not reasonably susceptible of cure within such fifteen
(15) day period, then Borrower may be permitted up to an additional fifteen
(15) days within which to provide such financial information as long as Borrower
diligently and continuously pursues such cure; (iv) Borrower fails to maintain
its status as a single purpose entity as required by, and in accordance with the
terms and provisions of the Security deed; (v) Borrower fails to obtain Lender’s
prior written consent to any subordinate financing or other voluntary lien
encumbering the Property or any Interests in Borrower; or (vi) Borrower fails to
obtain Lender’s prior written consent to any assignment, transfer, or conveyance
of the Property or any interest therein as required by the Security Deed.

14. WAIVER OF JURY TRIAL. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO RIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR AND CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

15. Transfer. Lender shall have the unrestricted right at any time or from time
to time to sell this Note and the loan evidenced by this Note and the Loan
Documents or participation interests therein. Borrower shall execute,
acknowledge and deliver any and all instruments requested by Lender to satisfy
such purchasers or participants that the unpaid indebtednesses evidenced by this
Note is outstanding upon the terms and provisions set out in this Note and the
other Loan Documents. To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.

16. APPLICABLE LAW; JURISDICTION AND VENUE. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE LAND (AS DEFINED
IN THE SECURITY DEED) IS LOCATED AND THE APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE WHERE THE LAND IS LOCATED OVER
ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS
NOTE, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN EITHER THE CITY OR
THE COUNTY WHERE THE LAND IS LOCATED, (C) SUBMITS TO THE JURISDICTION OF SUCH
COURTS, AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT BORROWER
WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM AND BORROWER
FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED ON THE
FIRST PAGE HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN
EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

17. State Specific Provision.



  (a)   Time is of the essence in this Note.



  (b)   To the extent that any provision of this Note or any other Loan Document
provides for interest, at the Contract Rate or the Default Rate, to be imposed
on unpaid interest, such unpaid interest shall be deemed to be principal.

1





Borrower has duly executed this Note to be effective as of the date first above
written.

BORROWER:

GWINNETT PROFESSIONAL CENTER, LTD.
a Georgia limited partnership

By: Gwinnett Medical Associates, LLP

a Georgia limited liability partnership
its general partner

     
by:
  /s/ H Tauber
 
   
 
  Harvey B. Tauber
 
   
 
  Managing Partner
 
   
by:
  /s/ Miles H Mason, III
 
   
 
  Miles H. Mason, III
 
   
 
  Managing Partner
 
   

Signature Page to Deed to Secure Debt Note

2

ALLONGE

This Allonge is made to that certain Deed to Secure Debt Note dated as of Dec
30, 2003 executed by Gwinnett Professional Center, Ltd., a Georgia limited
partnership and made payable to the order of Archon Financial, L.P., a Delaware
limited partnership.

Pay to the order of ,      without recourse or

warranty.

Dated:      , 200     .

ARCHON FINANCIAL, L.P.,
a Delaware limited partnership

     
By:
  ARCHON FINANCLAL, LLC,
a Delaware limited liability company,
its General Partner ,
 
  By: /s/ Rod Reppe
 
   
 
  Name: Rod Reppe



    Title: Vice President/Regional Manager

3